PER CURIAM:
Alfred Lee Mauldin seeks to appeal the district court’s order dismissing his 28 U.S.C. § 2241 (2000) petition so he may refile it as an action under Bivens v. Six Unknown Named Agents, 408 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mauldin v. Stansberry, No. 5:07-hc-02002 (E.D.N.C. Apr. 5, 2007). We modify the district court’s order, however, to reflect that the dismissal is without prejudice. We deny Mauldin’s motions to consolidate this appeal with No. 07-6199, an unrelated appeal pending in this court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.